EXHIBIT 12.1 M&T BANK CORPORATION AND SUBSIDIARIES Computations of Consolidated Ratios of Earnings to Fixed Charges Year Ended December 31 (Dollars in thousands) Excluding interest on deposits Fixed charges: Interest expense (excluding interest on deposits) $ Interest factor within rent expense (a) Total fixed charges $ Earnings: Income before income taxes $ Fixed charges Total earnings Ratio of earnings to fixed charges, excluding interest on deposits x Including interest on deposits Fixed charges: Interest expense $ Interest factor within rent expense (a) Total fixed charges $ Earnings: Income before income taxes $ Fixed charges Total earnings Ratio of earnings to fixed charges, including interest on deposits x (a) The portion of rents shown as representative of the interest factor is one-third of total net operating lease expenses.
